United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2052
                                   ___________

William E. Hawkins,                   *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
T. C. Outlaw, Warden, FCI - Forrest   *
City,                                 * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: January 30, 2012
                                Filed: February 21, 2012
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Federal inmate William Hawkins appeals the district court’s1 dismissal without
prejudice of his 28 U.S.C. § 2241 petition. Upon careful review, see Mitchell v. U.S.
Parole Comm’n, 538 F.3d 948, 951 (8th Cir. 2008) (per curiam) (de novo review), we
conclude dismissal was proper, see Lopez-Lopez v. Sanders, 590 F.3d 905, 907 (8th
Cir. 2010) (defendant who wishes to collaterally attack his conviction generally must


      1
       The Honorable Billy Roy Wilson, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Joe
Volpe, United States Magistrate Judge for the Eastern District of Arkansas.
do so through 28 U.S.C. § 2255); Langella v. Anderson, 612 F.3d 938, 940-41 (8th
Cir. 2010) (decision whether to grant or deny parole is one Congress has committed
to agency discretion and court has limited jurisdiction to review agency decisions).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                        -2-